Halting the loss of biodiversity by 2010 (debate)
The next item is the report by Adamos Adamou, on behalf of the Committee on the Environment, Public Health and Food Safety, on halting the loss of biodiversity by 2010.
Madam President, the report on which we are to vote is about halting the loss of biodiversity by 2010. This is a subject, the topical nature and importance of which is something on which the majority of us agree. That is also the reason why such a small number of amendments was tabled by my honourable friends, together with the fact that the report was passed unanimously by the Committee on the Environment, Public Health and Food Safety.
I should like to congratulate the Commission on its communication, on its conceptual approach, its priority objectives for 2007-2008 and its key supporting measures. Nonetheless, I must at this point express my profound concern at the continuing loss of biodiversity and the related decline of ecosystem services.
I believe that we all recognise the urgent need for an effort to meet commitments to halt the loss of biodiversity in the European Union by 2010.
The action plan is a vital tool and is our last opportunity to bring together actors at Community and Member State levels on key actions to meet the 2010 commitments. I recognise, however, that the action plan will be insufficient to conserve biodiversity and sustain ecosystem services in the longer term.
To continue, I must stress that it is exceptionally important for the Natura 2000 network to be completed on land and at sea and for effective management and adequate financing of the network. I must also stress the importance of timely and effective implementation of the Water Framework Directive to attain good ecological status of freshwaters.
I urge the Member States to ensure that projects funded by Cohesion and Structural Funds do not harm biodiversity and ecosystem services but optimise benefits to biodiversity.
Passing on to another issue, we must recognise and address the fact that invasive alien species are a key threat to biodiversity and that the spread of invasive alien species is exacerbated by the increasing movement of peoples and goods.
As far as trade is concerned, no one can ignore the ecological footprint arising from EU trade on biodiversity. I call on the Commission and the Member States to take immediate action to adopt measures to prevent or minimise negative impacts from such trade on tropical forests. The Commission must come forward as soon as possible with an analysis of options for further legislation to curb imports of illegally harvested timber.
Climate change is a very important chapter and a separate policy area in the Commission communication. It is of vital importance to develop an ecosystem approach for adaptation to climate change, in particular in relation to policies which affect land, water and marine use.
As far as funding is concerned, I cannot hide my disappointment and strong concern at financial constraints for support to biodiversity actions resulting from Financial Framework decisions. It is the responsibility of Member States to take up all available opportunities under the CAP, CFP, Cohesion and Structural Funds, LIFE+ and the Seventh Framework Programme and to allocate national resources.
Greater consideration must be given to financial needs in the 2008-2009 budget review, during which there should be an assessment of the sufficiency and availability of EU financing for biodiversity, especially for Natura 2000.
I wish to thank my two honourable friends, Mrs Avril Doyle and Mrs Marie Anne Isler Béguin for their amendments, especially Mrs Béguin for adding hydroelectric energy to paragraph 67, which I had omitted to do.
Finally, ladies and gentlemen, I should like to draw your attention to the conclusions of the survey requested on biodiversity on behalf of the Committee on the Environment, Public Health and Food Safety: it would appear that initiatives to halt the loss of biodiversity are unsuccessful due to the impossibility of implementing them and the lack of political will. The European Union action plan up to 2010 is very ambitious but, unfortunately, it does not propose simple solutions to the problem of implementation and the lack of funding and political will on the part of the Member States.
It is up to us to send a strong message and to exert pressure on our governments so that the ambitious objectives of the action plan are achieved.
Madam President, first of all I would like to apologise on behalf of Commissioner Dimas, who regrettably could not be here today.
It was precisely one year ago that the Commission adopted its communication on halting the loss of biodiversity by 2010 and beyond. Given that tomorrow is International Biodiversity Day, it is a fitting time for Parliament to debate its report.
I am pleased that Parliament is using this opportunity to send a clear message to the world on the importance of protecting the planet's biodiversity. The theme of this year's International Biodiversity Day is 'biodiversity and climate change'. I have said before, and wish to underline today, that biodiversity loss is as great a threat to the planet as climate change. Like climate change, biodiversity loss is an economic problem, a social problem and a growing threat to global security. Both issues are closely linked. Climate change is a major force behind species loss while at the same time the loss of ecosystems contributes to climate change.
Fighting climate change is now at the heart of the European project and is at the top of national political agendas. Unfortunately, the same is not yet true for biodiversity loss. Perhaps the threat is less apparent, but when we stop to look at the facts the situation is every bit as worrying.
Human activities mean that extinction rates are already between 100 and 1000 times the natural background rate - around 30 000 species a year, or three species every hour. If this process remains unchecked, we will have erased millions of years of evolution within the next few decades. This dramatic species loss matters because it weakens ecosystems of which species are the building blocks.
The UN's 2005 Millennium Ecosystem Assessment has two key messages. The first is that we are all ultimately dependent on ecosystem services, such as raw materials, medicines and clean water, for our prosperity and wellbeing. The second is that ecosystems are being fragmented, degraded and destroyed to the extent that some two thirds of the services that we receive from ecosystems are in decline. Combined with environmental threats such as climate change, increasing population levels and increasing per capita consumption, this means the pressures on species and ecosystems are intensifying.
Without urgent action we will soon reach a point of dangerous and irreversible change in global ecosystems, just as without action we will soon reach a point of dangerous climate change. As with climate change, the window of opportunity to prevent dangerous ecosystem change is rapidly closing.
Last year's biodiversity communication represents a first attempt by the European Union to set out a coherent response to the problem of biodiversity loss. It should be seen as one of the most important policy documents issued by the Barroso Commission, and there are two innovations which are of particular significance. The first is that the communication introduces the concept of ecosystem services into the EU-level debate. It highlights the extent to which these services are essential to our prosperity and wellbeing and makes the vital link between biodiversity loss and the decline of those services.
The second innovation is that the communication sets out a very specific action plan for the period 2007-2013. The action plan is an important step forward since it spells out what needs to be done both at Community level and at Member State level. It is only through complementary actions at these two levels that we will be able to make the necessary progress. The action plan also makes it clear what needs to be done to meet the European Union's commitments to halt the loss of biodiversity in the EU, and to reduce significantly the rate of loss worldwide, by 2010. With the inclusion of a process for regular evaluations against a clear set of targets, both the Commission and the Member States can be held to account on its delivery.
I am very pleased to know that Parliament's report welcomes the communication and its action plan. I wish to thank the rapporteur Mr Adamou for his efforts, and Mr Berman and Mr Gklavakis from the Committee on Agriculture and Rural Development and the Committee on Fisheries respectively for their contributions. The report echoes the equally warm reactions of the Council, the Committee of the Regions and the European Economic and Social Committee, as well as that of environmental NGOs. It seems we have a broad consensus on what needs to be done. The challenge now is changing this political support into real actions on the ground.
There can scarcely be a more important question for any parliament to debate than the survival of life on earth. I urge you to use this opportunity to send a clear message on the gravity of biodiversity loss and the need for full and vigorous implementation at all levels of the biodiversity communication and its action plan.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (NL) Madam President, with this important report by Mr Adamou, Parliament is sounding the alarm bell. The pattern is all too familiar.
The Commission and Parliament show their ambition as regards the environment; the Heads of Government and Ministers follow suit by making solemn pledges and even go so far as concluding agreements, only then, however, to fail to put their money where their mouth is. The Member States put up barriers where Europe's general interest calls for action. Despite consensus in Brussels concerning them, ambitions come to nothing due to short-term interests in the Member States. Protecting biodiversity should be a priority in all areas of policy.
From the vantage point of the Committee on Agriculture and Rural Development, the assessment of the agricultural policy in 2008 will represent an important new opportunity to halt the loss in biodiversity, although this requires a bigger budget for rural development and more emphasis on protecting nature and the landscape.
This also calls for a critical assessment of measures in the framework of cross compliance. It is, after all, wonderful and logical that farmers should be paid for their services in the environment, provided this initiative proves its effectiveness in terms of biodiversity and a sustainable Europe.
draftsman of the opinion of the Committee on Fisheries. - (EL) Madam President, first of all, I should extend my warmest thanks to Mr Adamou for the very fine work he has done. I do not, however, wish to congratulate the national governments which undertook in 2001 to take certain measures which, alas, they have failed to take, and has resulted in the continued decline of biodiversity and loss of organisms. As Mr Borg said, three species become extinct on our planet every hour.
I see from UN statistics that there is a danger of 54% of freshwater organisms becoming extinct in the European Union. There are numerous reasons for this decline, of which two are the most important: the contamination of waters and overfishing. We are responsible, as are fishermen.
Our objectives must be to reduce the contamination of waters, regardless of whether it is contamination that comes from the land, from industry, or contamination that comes from the sea, because we must not forget that, over the last 15 years, 55 000 tonnes of oil were spilled into the Mediterranean from shipping accidents alone.
The second objective must be to increase fish stocks. We must understand one thing: we should only fish the quantities of fish that the sea can replenish. If we fish more than that, we are committing a crime against the environment.
We must also use best fishing practices. We need to launch a global effort here so that third countries also adopt these best fishing practices, because we who live in the Mediterranean want to save the Mediterranean, but the Mediterranean washes the shores of 27 countries, 7 of which belong to the European Union, and third countries often do much greater damage.
Overfishing must be reduced and best fishing practices must be used. Otherwise we are committing a crime against our children's future.
on behalf of the PPE-DE Group. - Madam President, on behalf of my colleague, Mrs Doyle, the shadow rapporteur, let me thank our colleague, Mr Adamou, for his report. It is a positive report and it pushes all the right buttons: it talks about the Natura 2000 and the Birds and Habitats Directives; it talks about the effective implementation of REACH and water and pesticides legislation; it expresses the concern we all share over the financial constraints on Natura 2000 and other biodiversity actions.
I also welcome what Commissioner Borg has said along these lines, and I particularly echo what has been said about the inaction of Member State governments in the European Union. Our target was 2010 - not '2010 and beyond' - but we are nowhere near reaching our target of halting biodiversity loss by that year, which is not so far away.
On the way here, I read an article in The Times, which again referred to the loss of habitat, the use of pesticides and the introduction of alien species that we have heard so much about. This article was about birds - thousands of bird species under threat. Overall, 2 033 species are in danger; 86 % of the most threatened species are threatened because of the loss or deterioration of habitat due to factors such as dams, fishing, cattle numbers, etc.
Alongside this is the issue of alien species, and Mrs Doyle, if she were here, would refer to the grey squirrel and the damage it has done to the red squirrels native to our continent, particularly in Britain but now in Italy and spreading north through France and Spain. We see the damage of the harlequin ladybird. We see the Chinese mitten crabs. They are there, they are damaging and they are dangerous not only to human health but also to the health of our environment and our natural native species.
on behalf of the PSE Group. - (FR) Madam President, ladies and gentlemen, I should like first of all to thank Mr Adamou for his report and to welcome the measures and actions that he presents in it.
Those measures are many and varied, but it seems to me that, today, things would be clearer and more effective if we organised our priorities into a hierarchy and if we targeted the most urgent matters, even if it is not easy to do so. Indeed, as we fall further and further behind in applying our decisions, the measures to be implemented are, for their part, becoming ever more numerous and necessary. We also know that, when it comes to the environment, everything is interwoven.
It was almost two decades ago that we realised that we had reached the limits of the biosphere and that we were at a standstill. And yet, we are not taking in practice the strong decisions that we advocate in our texts, in spite of the increasingly alarming prospects before us.
Protection of biodiversity, as has been said, must take place at all levels of public policy: transport, agriculture, territorial planning, tourism, fisheries, and so on. We know this too, and yet Cardiff is well and truly buried in the drawers of the Commission. Let us hope that, as part of the work to be carried out within the temporary committee on climate change, the cause and effect link that exists between this phenomenon and the loss of biodiversity will make progress possible.
Finally, I should like to highlight a specific point in Mr Adamou's report regarding GMOs. I strongly support the request put to the Commission to evaluate the impact of GMOs on ecosystems and the potential risks that they carry where biodiversity is concerned.
Let us not forget that human beings are part of biodiversity. So, as you just said, Mr Borg, and, since we are playing from the same score in this House this evening, let us act, let us implement our action plan and let the European Union finally set an example!
on behalf of the ALDE Group. - Madam President, I would like to start by saying a few words in praise of the progress we have made in the European Union. We have banned some products, pesticides and practices; we have cleaned up our rivers and have protected some significant areas from development and the results are there to be seen. In Britain, for example, red kites and raptors are in greater numbers in our skies, otters are returning to our rivers, but as is so often the case it is one step forward and then one or two or three steps backwards, with habitat destruction continuing, with invasive alien species causing havoc, and all too often our own direct activities killing.
Sometimes we are wholly at fault, the classic example of the way in which we are denuding our seas out of sight all too often out of mind, and our policies there, as Commissioner Borg knows better than anyone, are simply unsustainable and ludicrous. Sometimes the damage is inadvertent. Changing farming practices, for example, are not intended to wipe out bird species, but that is one of the effects in some instances and we wait with interest to see whether the results in the changes to the common agricultural policy produce positive results.
Sometimes we do not know who or what is at fault, but as politicians we still avoid adopting the precautionary principle. How else do you explain the mad decision of those Member States who voted to reject the Commission's plans for the recovery of eel stocks, numbers of which have fallen catastrophically? Short-term considerations like these mean that species are now heading too often towards extinction.
Setting a target for halting the loss of biodiversity is easy - especially when it is nine years off - it is the most easy thing in the world to find a target a long, long time off. But now that deadline is fast approaching and some hard decisions have to be taken if the target is to be reached. More than half way through their term, I think some Commissioners can start to see the end of their own positions starting to loom. I hope they will use the remaining time well. Decisions based on short-term political expediency will be quickly forgotten, but firm steps to reverse negative trends and protect species will earn them the respect of history.
on behalf of the Verts/ALE Group. - (FR) Madam President, I too should like to begin by congratulating our rapporteur on his excellent work. Of course, the title is very ambitious: how can we halt the diversity and disappearance of vegetable and animal species by 2010 and beyond? How we would so very much like to think this possible!
However, we know how difficult it is, in the short term, to set to music the various European and multilateral instruments for which we are writing the score every day in this House. At a time when the citizens' and the media's attention is focused on climate change, we need to highlight the importance of biodiversity, because there is no better strategy for combating climate change than to promote the dynamic development of ecosystems: Commissioner Borg made this point very effectively a few moments ago.
As you will have gathered, biodiversity requires a dynamic approach, and when we reason about in situ biodiversity in Europe, we are talking about the preservation of vegetable and animal species from territories that are managed and planned as close to the local populations as possible. Accordingly, the political will and governmental capacity to open a dialogue are imperative when it comes to developing and supporting special environmental networks, such as Natura 2000.
On the other hand, ex situ management of biodiversity refers more to the practice of conserving animal and vegetable species. Above and beyond the collections - the dusty collections, I would say - in our museums, ex situ conservation, as we conceive of it today, means, of course, avoiding the worst by conserving genetic material in agricultural centres: it is being put in a safe place, allegedly. For my part, however, I wonder about the funding of the advisory groups for international agricultural research and about the way in which they operate, as they must integrate local and indigenous communities.
To conclude, I should like to stress, of course, how important it is for our populations and our territories that European regulations are implemented properly, because we know that everything is connected and, for example, the water framework directive must be applied. As far as biodiversity is concerned, water is a medium that makes ecosystems dynamic right from the start. Thus, instead of referring to a vague notion of 'good ecological status', it is crucial that we ensure that freshwaters do not deteriorate.
(LT) Madam President, together with the rapporteur I join in loudly ringing the warning bells. In the three decades leading up to 2000 the diversity of animal and plant species in the world has diminished by 40%. At that time the European Union resolved to stop the reduction of biological diversity by 2010. Time is running out. If we do not manage to stop the extinction of animal and plant species in the world, we shall have to raise a white flag and admit that human activity is destructive of nature and that our limitless lust for profit and pleasure may destroy the human family itself.
In many of the new EU Member States there is a lack of information about the disappearance of animal and plant species, and about the importance of this problem. Amid the implementation of projects funded by the Cohesion Funds and the Structural Funds, there is still seldom any thought or discussion about avoiding doing harm to biological diversity. The European Commission should expand the network of 'Natura 2000' territory involving the 12 new Member States. In those countries biological diversity is generally greater than in the old EU Member States; therefore, it is essential to protect it, using it for 'green' tourism.
EU citizens need to understand the benefits to be derived from biological diversity and ecosystems. Considering that the reduction of diversity has an effect on the production of food, fuel, materials and medicines, on the regulation of water, air and climate, on the maintenance of agricultural soil fertility, and the circulation of foodstuffs. Unfortunately, at the moment we are living on credit and depriving our children and grandchildren, who may find themselves in a more and more barren world in which they can only see formerly living creatures in museums, photographs and films.
The Commission is correct in proposing the integration of biological diversity and the care of ecosystems into the policies and programmes of all important fields, likewise the protection of the biological diversity of the oceans and the reduction of pollution in farming and industry. Much financial support and attention is needed for this. The means employed to control climate change must not be detrimental to biological diversity. The EU must set an even clearer example to the world of how economic growth can be coordinated with protection of the natural environment and preservation of animal and plant species.
Madam President, let me first start with my appreciation for the quality of this evening's debate. I am also greatly encouraged by the report and would like to comment in particular on three of the issues.
First of all, you welcomed the conceptual approach of the communication, which places an emphasis on the link between biodiversity loss and the decline of ecosystem services. You recognise the vital importance of healthy ecosystems for prosperity and wellbeing. You suggest that the main tenets of ecosystem services should become a fundamental goal of all EU horizontal and sectoral policies and you call on the Commission to study and make proposals for practical measures to internalise the cost of biodiversity loss.
We are already working on these matters and I would like to highlight a new initiative of the Commission and the German Presidency to prepare an economic review of the costs of biodiversity loss similar to the Stern review on the Economics of Climate Change. I believe that such a review could prove a turning point. By raising awareness of the costs of inaction, we will have an opportunity to focus political opinion on the need for unprecedented action to halt the loss of biodiversity.
Second, I would highlight your opinions on the theme of biodiversity and climate change. You stress the importance of an ecosystem approach to climate change adaptation.
Third, you recognise that the action plan is a vital tool to bring together those involved at Community and Member State levels to meet the 2010 commitments. What matters now is the extent to which this action plan is actually implemented.
On the point raised by the rapporteur with regard to alien species, let me say that work is ongoing, and if gaps are identified that warrant new legislation at Community level, then we will consider the need for proposals in due course. Indeed, in my area of responsibility, a proposal for a Council regulation on the use of alien species in aquaculture is ready for adoption.
On the issue of financing, I would like to state that in 2004 the Commission proposed that future Community co-financing for Natura 2000 should be integrated into the major financial instruments. Also, provision has been made for nature biodiversity funding in LIFE+, Community international development cooperation funds and in the Seventh Framework Programme for Research. However, let me underline that the communication points out that the financial decision of the European Council in December 2005 influences the funding available under these instruments. It makes clear that Member States will need to ensure adequate funding also through own-resources.
Regarding the target of halting biodiversity loss in the EU by 2010, although time is fast approaching, achieving this target is possible, but will require accelerated implementation at both Community and Member State levels.
Regarding the points on fisheries, which is my own area of responsibility, I cannot agree more with Mr Gklavakis that we need sustainable fisheries and we need to work in this direction both in Community waters and in international oceans and seas. I would like to say in this regard that the targets and actions for biodiversity in the field of fisheries policy, as laid down in the communication, are fully consistent with the common fisheries policy and most of them are already in our work programme for the coming years. I can quote a number of examples of the common fisheries policy's contribution to the protection of biodiversity, for example the recovery plans for several stocks of fish, the catch and fishing effort limitations, legislation to protect cetaceans against by-catch and protecting habitats, such as deep-sea coral reefs, and the Mediterranean Regulation, which was adopted last year, contains important provisions to reduce the impact of fishing on the seabed.
More measures are in the pipeline. I could mention the March 2007 communication with regard to gradually reducing unwanted catches and eliminating discards in European fisheries. It involves the adoption of a progressive fishery-by-fishery discard ban and the setting of standards for maximum acceptable by-catch.
Work is also progressing on the extension of the Natura 2000 network to marine areas in coordination with DG Environment and on the fight against IUU fisheries.
On eel stocks, I intend to go back to the Council in June, and I agree that this time round the regulation needs to be adopted without any further watering down.
The debate is closed.
The vote will take place on Tuesday 22 May.
Written statements (Rule 142)
No one is entirely sure how many life forms exist on Earth, but the number of species is estimated at approximately 20-30 million, of which we are familiar with barely 1.8 million. Unfortunately, many species died out due to the ravages of civilisation before we had a chance to discover them. In the past century, the loss of biodiversity has occurred on a larger scale than ever before in human history. Research shows that each year 140 000 species disappear from the Earth. The responsibility for these disappearances lies squarely with human activity: the destruction of forests and water, soil and air pollution. According to a recent report, between 20 and 30 per cent of all plant and animal species could die out if the rise in global temperature exceeds 2.5°C.
Therefore, it is essential that the European Commission propose a long-term strategy that will truly put a stop to the loss of biodiversity. In the interests of this effort, it is important that direct financing from EU sources be given to the Natura 2000 programmes as soon as possible, since these were set up in order to protect biodiversity. In Hungary, too, it is very important that landowners to whose territory protection under Natura 2000 has been extended should not be disappointed by the European Union.
in writing. - (FR) Biodiversity is more than a priority, it is a necessity, and we need to act swiftly in order to halt the loss of biodiversity by 2010.
The European Union is the first to set itself real objectives in this area; let us hope that it sets an example to the rest of the world. Sustainable development and sustainable hunting are not just terms of the moment; they are indeed the symbol of a change in industrial and production practices and in the world of hunting.
Hunters and hunting organisations have not, incidentally, waited for the European Union, the MEPs and even less this report to set themselves obligations in terms of respect for species and areas; this is thanks mainly to the foundations for the protection of habitats and wild flora, which have been taking effective action for several years now.
That is why I should like hunting not to be condemned but, rather, supported in its efforts to promote good environmental management.
In view of this, I can only regret the wording of Article 20, which makes hunting partly responsible for the deterioration of biodiversity, thus failing to take into account the existence of sustainable hunting.